Citation Nr: 9935106	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for Department of Veterans Affairs Dependency and 
Indemnity Compensation (DIC) or death pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
June 1956.  He died on March [redacted] 1991.  The appellant was 
formerly married to the appellant and claims to be entitled 
to lawful recognition as a surviving spouse.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1997 determination of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO), which found 
that the appellant was not eligible for DIC or death pension 
benefits.  The appellant submitted a notice of disagreement 
with that decision in April 1997.  In July 1997, she was 
provided with a statement of the case.  Her substantive 
appeal was also received in July 1997.

It is noted that the appellant requested a hearing before a 
traveling Member of the Board, which was scheduled for May 
14, 1999.  Notification of the scheduled hearing was sent to 
the appellant in a letter dated March 24, 1999.  The record 
indicates that the appellant failed to report for the 
scheduled hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran and the appellant were legally married in 
February 1958 and had four children during their marriage.

3.  The veteran and the appellant's marriage was dissolved by 
divorce in August 1988.

4.  At the time of the veteran's death in March 1991, the 
appellant and the veteran were not lawfully married.


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the surviving spouse of the veteran for the purpose of 
establishing entitlement to DIC or death pension benefits.  
38 U.S.C.A. § 101 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 
3.5, 3.50 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the evidentiary record reveals that the veteran and 
the appellant were lawfully married in February 1958.  During 
their marriage, they had four children. The veteran and the 
appellant were also lawfully divorced in August 1988.  The 
divorce decree is of record.  The appellant and the veteran 
never remarried following their divorce.  These facts are all 
undisputed in the record.

The veteran died in March 1991.  The appellant contends that 
from the time of their divorce until the time of the 
veteran's death, she continued to be the primary caretaker 
for the veteran, although they no longer lived together.  
Therefore, she argues that she is entitled to be recognized 
as his surviving spouse.

In July 1997, the appellant, accompanied by her 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  She testified that 
the veteran was often abusive to her and that he was an 
alcoholic.  She indicated that she was forced to divorce him 
and move away because of his behavior.  However, she stated 
that even after they were divorced she was a primary 
caretaker for him.  She indicated they frequently saw each 
other.  She indicated that on many occasions she still had to 
have him committed for hospitalization due to his behavior 
and that on many other occasions, he was incarcerated.  She 
indicated that she believed she should be recognized as his 
surviving spouse as she had continued to help care for him 
after their divorce.  A complete transcript of the testimony 
is of record.

Also received in July 1997 were two statements, from the 
appellant's son and daughter, which provided information 
about the relationship between the appellant and the veteran, 
similar to the testimony described above.

The provisions of 38 U.S.C.A. § 1541 (West 1991) allows, in 
certain cases, for the payment of death pension to a 
surviving spouse of a veteran.  The term "surviving spouse" 
means a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 


held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50.  "Marriage" means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).

In this regard, the evidence reflects that a divorce was 
obtained in August 1988.  The appellant does not dispute the 
fact that the marriage remained terminated by divorce 
afterwards.  Therefore, there is no indication in the record 
that the veteran and the appellant were married at the time 
of his death.

The Board expresses its sympathies to the appellant as she 
did apparently continue to provide some care and assistance 
to the veteran after their divorce.  However, given the clear 
evidence of record, it can only be concluded that the 
appellant is not the veteran's "surviving spouse" as defined 
under the applicable laws and regulations.  Accordingly, the 
appellant is not lawfully entitled to the benefit sought on 
appeal.  Where a claim is absent of legal merit or there is a 
lack of entitlement under the law, the claim must be 
terminated.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered the appellant's contention that she 
should be recognized as the veteran's surviving spouse due to 
extenuating circumstances. The Board understands these 
contentions.  However, the Board is bound by the applicable 
laws and regulations, which do not consider the appellant to 
be a "surviving spouse" for the purpose of receiving DIC or 
death pension benefits.  Accordingly, the appeal must be 
denied.




ORDER

The appellant's entitlement to recognition as the surviving 
spouse of the veteran for VA purposes is denied as a matter 
of law.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

